EXHIBIT 16.1 DKM Certified Public Accountants 2451 N. McMullen Booth Road, Suite 308 Clearwater Florida 33759-1362 www.dkmcpas.com Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 December 12, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated December 11, 2013, Resort Savers, Inc., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ DKM Certified Public Accountants DKM Certified Public Accountants Clearwater, Florida
